


--------------------------------------------------------------------------------



EXHIBIT
10.1                                                                                               EXECUTION
COPY




AMENDMENT NO. 2


AMENDMENT NO. 2, dated as of November 27, 2007 (this “Amendment”), by and among
BOARDWALK PIPELINES, LP, a Delaware limited partnership (the “Parent Borrower”),
TEXAS GAS TRANSMISSION, LLC, a Delaware limited liability company (“Texas Gas”),
and GULF SOUTH PIPELINE COMPANY, LP,  a Delaware limited partnership (“Gulf
South” and, together with the Parent Borrower and Texas Gas, the “Borrowers”),
severally as Borrowers, BOARDWALK PIPELINE PARTNERS, LP, a Delaware limited
partnership (the “MLP”), the Lenders party hereto, WACHOVIA BANK, NATIONAL
ASSOCIATION, as administrative agent for the Lenders and the Issuers (in such
capacity, the “Administrative Agent”), CITIBANK, N.A. and JPMORGAN CHASE BANK,
N.A., as co-syndication agents, DNB NOR BANK ASA, as documentation agent, and
WACHOVIA CAPITAL MARKETS LLC, CITIGROUP GLOBAL MARKETS INC. and J.P. MORGAN
SECURITIES INC., as joint lead arrangers and joint book managers.
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the MLP, the Administrative Agent, the Lenders and the
other parties thereto have entered into that certain Amended and Restated
Revolving Credit Agreement, dated as of June 29, 2006 (as amended, supplemented
or otherwise modified from time to time, the “Credit Agreement”);
 
WHEREAS, the Borrowers have requested, among other things, a Revolving Credit
Commitment Increase in the amount of $300,000,000; and
 
WHEREAS, the Lenders have agreed, subject to the terms and conditions
hereinafter set forth, to amend the Credit Agreement as set forth below.
 
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:
 
1.           Defined Terms.  Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement.
 
2.           Amendments.  Effective as of the Effective Date (as defined below)
and subject to the terms and conditions set forth herein, the Credit Agreement
is hereby amended as follows:
 
(a)           Section 1.1 (Defined Terms) of the Credit Agreement is hereby
amended by inserting the following definitions in the appropriate alphabetical
order:
 
“Amendment No. 2”:  the Amendment No. 2, dated as of November 27, 2007, by and
among the Borrowers, the MLP, the Administrative Agent, and the Lenders party
thereto.
 
“Amendment No. 2 Effective Date”:  the “Effective Date” under and as defined in
Amendment No. 2.”
 
(b)           The definitions of “Revolving Credit Sublimit” and “Swing Line
Sublimit” in Section 1.1 (Defined Terms) of the Credit Agreement are hereby
amended and restated in their entirety as follows:
 
“Revolving CreditSublimit”:  initially, with respect to each Borrower, the
amount set forth opposite such Borrower’s name below:
 
Borrower
Revolving Credit Sublimit
Parent Borrower
$500,000,000
Texas Gas
$200,000,000
Gulf South
$300,000,000



The Parent Borrower may adjust the Revolving Credit Sublimit for each Borrower
from time to time upon 3 Business Days’ prior written notice to the
Administrative Agent; provided, however, that, except as otherwise provided in
the following proviso in connection with a Revolving Credit Commitment Increase,
(a) the Parent Borrower’s Revolving Credit Sublimit shall not exceed
$1,000,000,000, (b) Texas Gas’ Revolving Credit Sublimit shall not exceed
$1,000,000,000, (c) Gulf South’s Revolving Credit Sublimit shall not exceed
$1,000,000,000 and (d) the aggregate Revolving Credit Sublimits for all
Borrowers shall not exceed the then effective Revolving Credit Commitments;
provided, further, that each Revolving Credit Commitment Increase shall increase
the maximum Revolving Credit Sublimit for each Borrower in the preceding proviso
ratably in accordance with their respective maximum Revolving Credit Sublimits
immediately prior to such Revolving Credit Commitment Increase.
 
“Swingline Loan Sublimit”: $100,000,000.
 
(c)           Section 2.1(b) (Incremental Credit Extensions) of the Credit
Agreement is hereby amended by (i) replacing the phrase “after giving effect to
the Revolving Credit Commitment Increase on the Amendment No. 1 Effective Date,
the aggregate amount of all Revolving Credit Commitment Increases shall not
exceed $300,000,000” in clause (A) in the proviso therein with “after giving
effect to the Revolving Credit Commitment Increase on the Amendment No. 2
Effective Date, the aggregate amount of all Revolving Credit Commitment
Increases shall not exceed $300,000,000” and (ii) replacing the reference to
“$1,000,000,000 in clause (B) in the proviso therein with “$1,300,000,000”.
 
(d)           Schedule I (Revolving Credit Commitments) to the Credit Agreement
is hereby amended and restated in its entirety to read as attached hereto as
Annex I.
 
3.           Conditions to Effectiveness of this Amendment.  This Amendment
shall become effective as of the date (the “Effective Date”) each of the
following conditions precedent shall have been satisfied:
 
(a)           The Administrative Agent shall have received on or prior to the
Effective Date each of the following, each dated the Effective Date unless
otherwise indicated or agreed to by the Administrative Agent and in form and
substance satisfactory to the Administrative Agent:
 
(i)           counterparts of this Amendment duly executed and delivered by each
of the Borrowers, the MLP, the Administrative Agent, the Issuer, the Swingline
Lender, each Lender participating in the Revolving Credit Commitment Increase
and the Required Lenders under the Credit Agreement;
 
(ii)           written commitments duly executed by existing Lenders (or their
Affiliates or Approved Funds) or Eligible Assignees in an aggregate amount equal
to $300,000,000 and, in the case of each such Eligible Assignee that is not an
existing Lender, an assumption agreement in form and substance satisfactory to
the Administrative Agent and duly executed by the Parent Borrower, the
Administrative Agent and such Eligible Assignee;
 
(iii)           a favorable opinion of (A) Vinson & Elkins LLP, counsel to the
Loan Parties, and (B) in-house counsel to the Loan Parties, each addressed to
the Administrative Agent, the Lenders and the Issuers and addressing such
matters as the Administrative Agent may reasonably request;
 
(iv)           a certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying (A) the names and true signatures of each officer of such
Loan Party that has been authorized to execute and deliver this Amendment and
the other documents required hereunder to be executed and delivered by or on
behalf of such Loan Party, (B) the resolutions of such Loan Party’s Board of
Directors (or equivalent governing body) approving and authorizing the
execution, delivery and performance of this Amendment and the other documents
required hereunder to be executed and delivered by or on behalf of such Loan
Party and (C) that there have been no changes in the certificate of
incorporation (or equivalent Constituent Document) and the by-laws (or
equivalent Constituent Document) of such Loan Party from the certificate of
incorporation (or equivalent Constituent Document) and the by-laws (or
equivalent Constituent Document) previously delivered to the Administrative
Agent on the Amendment No. 1 Effective Date (or if there has been such a change,
attaching a certified copy thereof);
 
(v)           a certificate of the chief financial officer of each Borrower in
his capacity as such (and not in his individual capacity), in form and substance
satisfactory to the Administrative Agent, attesting to the solvency of the
Borrowers and the MLP after giving effect to the Revolving Credit Commitment
Increase contemplated hereby; and
 
(vi)           a certificate of a Responsible Officer of the Borrowers to the
effect that the conditions set forth in Section 4.2(b) (Conditions Precedent to
Each Extension of Credit) of the Credit Agreement have been satisfied both
before and after giving effect to this Amendment.
 
(b)           The Administrative Agent shall have received a certificate as to
the good standing of each Loan Party, certified as of a recent date by the
Secretary of State of the State of Delaware.
 
(c)           There shall have been paid to the Administrative Agent, for the
account of itself and the Lenders, as applicable, all fees and expenses
(including reasonable fees and expenses of counsel) due and payable on or before
the Effective Date.
 
4.           Pro Rata Participations.  On the Effective Date, each Lender or
Eligible Assignee participating in the Revolving Credit Commitment Increase
pursuant to this Amendment shall purchase and assume from each existing Lender
having Revolving Loans and participations in Letters of Credit and Swingline
Loans outstanding on Effective Date, without recourse or warranty, an undivided
interest and participation, to the extent of such Lender’s Ratable Portion of
the new Revolving Credit Commitments (after giving effect to such Revolving
Credit Commitment Increase), in the aggregate outstanding Revolving Loans and
participations in Letters of Credit and Swingline Loans, so as to ensure that,
on the Effective Date after giving effect to such Revolving Credit Commitment
Increase, each Revolving Lender is owed only its Ratable Portion of the
Revolving Loans and participations in Letters of Credit and Swingline Loans on
the Effective Date.
 
5.           Representations and Warranties.  Each Loan Party hereby represents
and warrants to the Administrative Agent and the Lenders, on and as of the date
hereof, that:
 
(a)           (i) Such Loan Party has taken all necessary action to authorize
the execution, delivery and performance of this Amendment, (ii) this Amendment
has been duly executed and delivered by such Loan Party and (iii) this Amendment
is the legal, valid and binding obligation of such Loan Party, enforceable
against it in accordance with its terms, except as enforceability may be limited
by applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles.
 
(b)           After giving effect to this Amendment, each of the representations
and warranties made by any Loan Party in or pursuant to the Loan Documents
(other than the representations and warranties set forth in Sections 3.2 and 3.6
of the Credit Agreement) is true and correct in all material respects on and as
of the date hereof, as if made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties are true and correct in all material
respects as of such earlier date.
 
(c)           After giving effect to this Amendment, no Default or Event of
Default has occurred and is continuing as of the date hereof.
 
6.           Reaffirmation.
 
(a)           Each Loan Party hereby consents to the execution, delivery and
performance of this Amendment and agrees that each reference to the Credit
Agreement in the Loan Documents shall, on and after the Effective Date, be
deemed to be a reference to the Credit Agreement as amended by this Amendment.
 
(b)           Each Loan Party hereby acknowledges and agrees that, after giving
effect to this Amendment, all of its respective obligations and liabilities
under the Loan Documents to which it is a party are reaffirmed, and remain in
full force and effect.
 
7.           Continuing Effect.  Except as expressly set forth in this
Amendment, all of the terms and provisions of the Credit Agreement are and shall
remain in full force and effect and the Borrower shall continue to be bound by
all of such terms and provisions.  The Amendment provided for herein is limited
to the specific provisions of the Credit Agreement specified herein and shall
not constitute an amendment of, or an indication of the Administrative Agent’s
or the Lenders’ willingness to amend or waive, any other provisions of the
Credit Agreement or the same sections for any other date or purpose.
 
8.           Expenses.  The Borrowers agree to pay and reimburse the
Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Amendment, and other documents prepared in connection herewith, and the
transactions contemplated hereby, including, without limitation, reasonable fees
and disbursements and other charges of counsel to the Administrative Agent and
the charges of SyndTrak Online relating to the Amendment.
 
9.           Choice of Law.  This Amendment and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with the law of the State of New York.
 
10.           Counterparts.  This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument.  Delivery of
an executed counterpart of a signature page to this Amendment by facsimile or
e-mail shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
11.           Integration.  This Amendment, together with the other Loan
Documents, incorporates all negotiations of the parties hereto with respect to
the subject matter hereof and is the final expression and agreement of the
parties hereto with respect to the subject matter hereof.
 
12.           Severability.  In case any provision in this Amendment shall be
invalid, illegal or unenforceable, such provision shall be severable from the
remainder of this Amendment and the validity, legality and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
13.           Loan Document.  This Amendment is a Loan Document.
 
14.           Waiver of Jury Trial.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT
AND ANY OTHER LOAN DOCUMENT.
 
[Signature Pages Follow]
 


 


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.
 
BOARDWALK PIPELINES, LP,
as Borrower


By: Boardwalk Operating GP, LLC,
its general partner


By: Boardwalk Pipeline Partners, LP,
its managing member


By: Boardwalk GP, LP,
its general partner


By: Boardwalk GP, LLC,
its general partner


By:                                                   
 
Name:
                                   Title:
 
TEXAS GAS TRANSMISSION, LLC,
as Borrower


By:                                                  
Name:
Title:


GULF SOUTH PIPELINE COMPANY, LP,
as Borrower


By: GS PIPELINE COMPANY, LLC,
its general partner


By:                                                  
Name:
Title:


BOARDWALK PIPELINE PARTNERS, LP


By: Boardwalk GP, LP,
its general partner


By: Boardwalk GP, LLC,
its general partner


By:                                                  
Name:
Title:


 

      
        [Signature Page to Amendment No. 2]      
    


--------------------------------------------------------------------------------



WACHOVIA BANK, NATIONAL ASSOCIATION,
                                as Administrative Agent, Issuer, Swingline
Lender and  Lender
 


 


 
By:                                              
 
Name:
                                   Title:
 

      
        [Signature Page to Amendment No. 2]      
    


--------------------------------------------------------------------------------



                     ,
as a Lender




By:                                                     
Name:
Title:

      
        [Signature Page to Amendment No. 2]      
    


--------------------------------------------------------------------------------



 
 

 
Annex I

 
to

 
Amendment No. 2





Schedule I


Revolving Credit Commitments


Lender
 
Revolving Credit Commitment
 
Wachovia Bank, National Association
  $
96,333,334
 
Citibank, N.A.
  $
96,333,333
 
JPMorgan Chase Bank, N.A.
  $
96,333,333
 
DnB Nor Bank ASA
  $
90,000,000
 
Union Bank of California, N.A.
  $
75,000,000
 
Royal Bank of Canada
  $
60,000,000
 
Mizuho Corporate Bank, Ltd.
  $
60,000,000
 
UBS Loan Finance LLC
  $
55,000,000
 
Merrill Lynch Bank USA
  $
50,000,000
 
Morgan Stanley Bank
  $
50,000,000
 
Credit Suisse, Cayman Islands Branch
  $
50,000,000
 
Lehman Commercial Paper Inc.
  $
50,000,000
 
Wells Fargo Bank NA
  $
50,000,000
 
William Street Commitment Corp.
  $
45,000,000
 
Deutsche Bank AG New York Branch
  $
36,000,000
 
Bank Hapoalim
  $
25,000,000
 
Chang Hwa
  $
15,000,000
 
TOTAL:
  $
1,000,000,000
 





--------------------------------------------------------------------------------


